Citation Nr: 0725554	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  04-05 026	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Chicago, Illinois


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for a left knee disability has been 
received.


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from October 1953 to April 
1956.

This appeal to the Board of Veterans Appeals (Board) arises 
from a May 2003 rating action that denied service connection 
for a left knee disability on the grounds that new and 
material evidence to reopen the claim had not been received.

By decision of February 2005, the Board denied service 
connection for a left knee disability.  The veteran appealed 
the denial to the U.S. Court of Appeals for Veterans Claims 
(Court).  By August 2005 Order, the Court vacated the Board's 
February 2005 decision and remanded the matter to the Board 
for compliance with the instructions contained in an August 
2005 Joint Motion to Remand of the Appellant and the VA 
Secretary.

By decision of November 2005, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.

By decision of November 2006, the Board denied service 
connection for a left knee disability.  The veteran again 
appealed the denial to the Court.  By May 2007 Order, the 
Court vacated the Board's November 2006 decision and remanded 
the matter to the Board for compliance with the instructions 
contained in an May 2007 Joint Motion for Remand of the 
Appellant and the VA Secretary.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The VA will notify the appellant 
when further action on his part is required.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).  These 
provisions include enhanced duties to notify and assist 
claimants.    

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, and the Court's May 
2007 Order, the Board finds that all notice and development 
action needed to fairly adjudicate the claim on appeal has 
not been accomplished.

The Board notes that the regulations implementing the VCAA 
include a revision of the provisions of 38 C.F.R. § 3.156 
which is applicable to claims to reopen filed on and after 29 
August 2001.  See 66 Fed. Reg. 45620-45632 (29 August 2001).  
Because this application to reopen the claim for service 
connection for a left knee disability on appeal was filed in 
October 2002, the RO should have applied the revised version 
of 38 C.F.R. § 3.156(a) effective for claims to reopen filed 
on and after 29 August 2001.  However, on page 8 of the March 
2006 Supplemental Statement of the Case (SSOC), the RO 
erroneously applied the former version of 38 C.F.R. 
§ 3.156(a) effective prior to 29 August 2001 in finding that 
new and material evidence had not been received to reopen the 
claim for service connection.  Thus, not only has the 
veteran's claim been adjudicated under erroneous criteria, he 
has also not received notice of the correct criteria that 
governs his claim, nor been furnished an opportunity to 
respond thereto.  To avoid any prejudice to the veteran, the 
Board finds that the RO, in the first instance, must 
adjudicate the claim on appeal under, and give the veteran 
notice of the correct version of 38 C.F.R. § 3.156(a) 
effective for claims to reopen filed on and after 29 August 
2001.

Prior to readjudicating the claim on appeal, the RO should 
send the veteran and his attorney a letter addressing the 
VCAA notice and duty to assist provisions, to include the 
duty, imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), requiring the VA to explain what evidence will be 
obtained by whom.  See Charles v. Principi, 16 Vet. App. 370 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The VCAA requires a claimant to be notified of both the 
criteria to reopen a claim for service connection, and to 
establish the underlying claim therefor.  Kent v. Nicholson, 
20 Vet. App. 1, 8 (2006).  This should include notice of the 
revised version of 38 C.F.R. § 3.156(a) effective for claims 
to reopen filed on and after     29 August 2001 (to reopen a 
claim filed on and after 29 August 2001 for service 
connection for a disability on the basis of new and material 
evidence, the evidence must raise a reasonable possibility of 
substantiating the claim).  Action by the RO is required to 
satisfy the notification provisions of the VCAA, to include 
notice of the correct criteria that governs the veteran's 
claim, and an opportunity to respond thereto.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003).  To avoid any prejudice to the 
veteran, the Board finds that the RO, in the first instance, 
must give the veteran notice of the correct version of 
38 C.F.R. § 3.156(a) effective for claims to reopen filed on 
and after 29 August 2001.

The RO's notice letter to the veteran should explain that he 
has a full 1-year period for response.  See 38 U.S.C.A. 
§ 5103 (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(amending the relevant statute to clarify that the VA may 
make a decision on a claim before the expiration of the 1-
year VCAA notice period).  The RO's letter should also invite 
the veteran to submit all pertinent evidence in his 
possession, and ensure that he receives notice that meets the 
requirements of the Court's decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as appropriate.  After 
providing the required notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159.

The action identified herein is consistent with the duties 
imposed by the VCAA. However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.
 
Accordingly, to ensure that all due process requirements 
imposed by the VCAA are met, this case is hereby REMANDED to 
the RO via the AMC for the following action:
    
1.  The RO should send the veteran and 
his attorney a letter that informs him of 
what kind of evidence is needed to reopen 
a claim filed on and after 29 August 2001 
for service connection for a disability 
on the basis of new and material 
evidence, and to establish entitlement to 
service connection on the merits.  The 
letter should also request him to provide 
sufficient information, and if necessary, 
authorization, to enable the RO to obtain 
any additional pertinent evidence that is 
not currently of record.  The RO should 
also invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO should ensure that its letter meets 
the requirements of the Court's decision 
in Dingess/Hartman, as appropriate.  The 
RO's letter should clearly explain to the 
veteran that he has a full 1-year period 
to respond (although the VA may decide 
the claims within the 1-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims folder.  

3.  If any records sought are not 
obtained, the RO should notify the 
appellant and his attorney of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

4.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority, to specifically 
include the correct, revised version of 
38 C.F.R. § 3.156(a) applicable to claims 
to reopen filed on and after 29 August 
2001.

6.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his attorney an appropriate 
SSOC that includes the correct, revised 
version of 38 C.F.R. § 3.156(a) 
applicable to claims to reopen filed on 
and after 29 August 2001, and clear 
reasons and bases for all determinations, 
and affords them the appropriate time 
period for response before the claims 
folder is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A.     §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


